
	
		I
		111th CONGRESS
		1st Session
		H. R. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to repeal the
		  restriction on the jurisdiction of courts, justices, and judges to hear or
		  consider applications for writs of habeas corpus filed by or on behalf of
		  certain aliens detained by the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Military Commissions Habeas Corpus
			 Restoration Act of 2009.
		2.Repeal of
			 restriction on habeas corpus
			(a)RepealSection 2241 of title 28, United States
			 Code, is amended by striking subsection (e).
			(b)Conforming
			 amendment
				(1)In
			 generalChapter 99 of title 28, United States Code, is amended by
			 adding at the end the following new section:
					
						1632.Jurisdiction
				to hear actions against the United States relating to enemy
				combatantsExcept as provided
				in paragraphs (2) and (3) of section 1005(e) of the Detainee Treatment Act of
				2005 (10 U.S.C. 801 note), no court, justice, or judge shall have jurisdiction
				to hear or consider any action against the United States or its agents, other
				than an application for a writ of habeas corpus, relating to any aspect of the
				detention, transfer, treatment, trial, or conditions of confinement of an alien
				who is or was detained by the United States and has been determined by the
				United States to have been properly detained as an enemy combatant or is
				awaiting such
				determination.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1632. Jurisdiction to hear actions against
				the United States relating to enemy
				combatants.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to all cases, without exception, pending on or after
			 the date of the enactment of the Detainee Treatment Act of 2005 (Public Law
			 109–148; 119 Stat. 2739) which relate to any aspect of the detention, transfer,
			 treatment, trial, or conditions of detention of an alien detained by the United
			 States since September 11, 2001.
			
